Employment Agreement

This Employment Agreement (the "Agreement") is made and entered into this 6th
day of March, 2003, by and between Petroleum Development Corporation, a Nevada
Corporation (the "Company"), and Dale G. Rettinger (the "Employee").

WHEREAS, the Company wishes to employ the Employee as Chief Financial Officer,
Executive Vice President and Treasurer to perform the duties and services
incident to such positions for the Company, and the Employee wishes to be so
employed by the Company, all upon the terms and conditions set forth in this
Agreement;

NOW THEREFOR, in consideration of the premises and mutual covenants and
obligations set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged and accepted, the
parties hereto, intending to be legally bound, agree as follows:

1. Effective Date and Term

a. Initial Term. The effective date of this Agreement shall be January 1, 2004
(the "Effective Date"), and the initial term shall be for the twenty-four month
period beginning on the Effective Date and ending December 31, 2005.

b. Automatic Extensions. The Term of this Agreement shall be extended for an
additional 12 months beginning on the first anniversary of the Effective Date
and on each successive anniversary unless either party provides the other with
at least 30 days prior written notice, or unless the contract has been
terminated by the parties in accordance with the provisions of Section 7 of this
Agreement. The period of time from the Effective Date until the termination date
shall be the "Term."

c. Change of Control. In the event of a Change of Control as defined in Section
7.c.iii, the Term of this Agreement will automatically be extended to the date
24 months after the date of the Change of Control without any action on the part
of the Company or the Employee. Thereafter the date of the Change of Control
will be treated as the Effective Date for purposes of further automatic 12-month
extensions of the Agreement under this section.

2. Place of Employment

The place of employment shall be the Company's headquarters building in
Bridgeport, West Virginia unless the Employee and the Company agree to an
alternative location.

3. Position and Responsibilities

a. Position. The Employee shall serve as the Chief Financial Officer, Executive
Vice President and Treasurer of the Company and shall report to the President of
the Company ("the President") and be under the general direction and control of
the President.

b. Responsibilities. The Employee shall have obligations, duties, authority and
power to do such acts as are customarily done by a person holding the same or an
equivalent position in corporations of similar size to the Company. The Employee
shall perform such managerial duties and responsibilities for the Company as may
be reasonably be assigned to him by the President and, at no additional
compensation, shall serve on the Board and in other such positions with any
subsidiary corporation of the Company, or any partnership, limited liability
company or other entity in which the Company has an interest (herein
collectively called "Affiliates"), as the Board or President may from time to
time determine.

c. Dedication of Professional Services. The Employee shall devote substantially
all of his business time, best efforts and attention to promote and advance the
business of the Company and its Affiliates to perform diligently and faithfully
all the duties, responsibilities and obligations of his position with the
Company. Employee shall not be employed in any other business activity during
the Term, whether or not such activity is pursued for gain, profit or other
pecuniary advantage, provided, however, that this restriction shall not be
construed as preventing Employee from investing his or her personal assets in a
business which does not compete with the Company or its Affiliates, where the
form or manner of such investment will not require services of any significance
on the part of Employee in the operation of the affairs of the business in which
such investment is made and in which his participation is solely that of a
passive investor or advisor.

d. Adherence to Standards. Employee shall comply with the written policies,
standards, rules and regulations of the Company from time to time established
for all executive officers of the Company consistent with Employee's position
and level of authority.

4. Compensation

a. Base Salary. The Company shall pay the Employee a monthly salary of $25,000
(the "Base Salary") commencing on the Effective Date and ending on the
Termination Date. The Base Salary shall be payable in accordance with the
ordinary payroll practices of the Company. The Base Salary shall be reviewed
annually by the Compensation Committee, and may be changed by the Compensation
Committee in its sole discretion, taking into account the base salaries,
aggregate annual cash compensation, and other compensation of individuals
holding similar positions at other comparable companies and the performance of
the Employee and the Company.

b. Performance Bonus. In addition to his Base Salary, the Employee shall be
eligible to earn an annual performance bonus (the "Bonus") during the Term. A
portion of the bonus up to a maximum amount equal to 75% of the Base Salary
shall be based on objective criteria to be determined prior to the beginning of
each calendar year in writing by the Compensation Committee in its sole
discretion, but only after consultation with the Employee. Performance criteria
used in the determination of the objective part of the Bonus amount may include
net income, cash flow, EBITDA, production, reserves, or such other criteria as
the Compensation Committee may determine to be critical to the performance of
the Employee and the Company. The Bonus may also include an amount up to 25% of
the Base salary to be determined at the sole discretion of the compensation
committee at the end of the calendar year based on such criteria as they deem to
be important to the performance of the Employee. The total Bonus for a given
year shall not exceed 100% of the aggregate Base Salary for such year. The Bonus
shall be paid in cash no later than April 30 of the following year, except that
up to 50% may be payable in Company stock in the Employee's tax-deferred account
at the option of the Employee and in accordance with the terms of any applicable
deferred compensation plan, provided approval of such deferral by the
shareholders of the Company has been obtained if required by applicable rules
and regulations.

c. Retirement Compensation. For each year worked under this Agreement the
Employee shall earn and be entitled to receive an annual retirement payment
equal to $500 times the total number of years the employee is employed by the
Company (the "Retirement Payment"). The Retirement Payment will be payable to
the Employee, or in the event of the Employee's death, to his estate,
beneficiaries, or designees, on the first business day of January in each of the
first ten years following the date the Employee leaves the service of the
Company. The Retirement Payment will be in addition to any deferred
compensation, pension, or other payments the Employee has earned under this and
any other previous and subsequent agreements with the Company and any other
payments he may be due under the Company's employee benefit plans.

d. Other Compensation. The Employee shall continue to be eligible to participate
in all other cash or stock compensation plans or programs maintained by the
Company, as in effect from time to time, in which other senior executives of the
Company are allowed to participate.

5. Employee Benefits

a. Participation in Company Benefit Plans. During the Term the Company shall
provide the Employee with coverage under all employee pension and welfare
benefit programs, plans and practices commensurate with his positions in the
Company and to the extent permitted under the respective employee benefit plan.

b. Vacation. The Employee will be entitled to four weeks of paid vacation in
each calendar year, to be taken at such times as is reasonably determined by the
Employee to be consistent with the Employee's responsibilities under this
Agreement.

c. Expense Reimbursement. The Employee is authorized to incur reasonable
expenses in carrying out his duties and responsibilities under this Agreement,
including, without limitation, expenses related to travel, meals, entertaining,
and similar items related to such duties and responsibilities. The Company will
reimburse the Employee for all such expenses on presentation by Employee from
time to time of appropriately itemized and approved (consistent with the
Company's policy) accounts of such expenditures. The Company shall reimburse the
Employee for reasonable dues and expenses of membership in such club or clubs as
the Board shall deem reasonably necessary for the Employee to entertain on
behalf of the Company.

d. Insurance. The Company will reimburse the Employee for the cost of life
insurance on the Employee in the face amount of one million dollars with a
person or persons named by the Employee as either the owner or the beneficiary
as the Employee shall direct, and for the cost the Employee's current disability
policy with scheduled adjustments. The Company agrees that it will include the
Employee under any hospital, surgical, or group health plan or policy adopted
generally for the benefit of its employees. The payment of the premiums for the
Employee and his dependents shall be determined in accordance with the rules and
regulations adopted by the Company for its employees. In addition to including
the Employee and his dependents in such plan, the Company shall pay all
reasonable hospital, surgical, medical, dental, and prescription expenses of the
Employee and his dependents not covered by such a plan. In the event the Company
has no group health plan, the Company agrees to pay all reasonable premiums on
any health insurance policy obtained by the Employee to provide such coverage.

e. Stock Redemption. For the Term the Company will maintain a Key Man life
insurance policy on the Employee in the minimum amount of one million dollars,
the proceeds of which shall be used to purchase stock of the Company from the
Employee's estate or family in the event of the Employee's death, in accordance
with the terms of the Stock Redemption Agreement between the Employee and the
Company dated October 15, 1991.

6. Confidential Material and Employee Obligations.

a. Confidential Material. The Employee shall not, directly or indirectly, either
during the Term or thereafter, disclose to anyone (except in the regular course
of the Company's business or as required by law), or use in any manner, any
information acquired by the Employee during his employment by the Company with
respect to any clients or customers of the Company or any confidential or secret
aspect of the Company's operations or affairs unless such information has become
public knowledge other than by reason of actions, direct or indirect, of the
Employee. Information subject to the provisions of this paragraph shall include,
without limitation:

i. Brokers, broker/dealer firms, law firms used to prepare partnership
registration statements, due diligence investigators, or other parties involved
with the registration, review, or offering of the Company's drilling programs;

ii. Names, addresses, and other information regarding investors in the Company's
Public drilling programs;

iii. Names, addresses and other information regarding investors who participate
with the Company in the drilling, completion or operation of oil and gas wells
as joint venture partners, working interest owners, or in any other form of
ownership:

iv. Lists of or information about personnel seeking employment with or who are
currently employed by the Company;

v. Maps, logs, drilling reports and any other information regarding past,
planned or possible future leasing, drilling, acquisition, or other operations
that the Company has completed or is investigating or has investigated for
possible inclusion in future activities;

vi. Any other information or contacts relating to the Company's drilling,
development, fund-raising, purchasing, engineering, marketing, merchandising,
and selling activities.

b. Return of Confidential Material. All maps, logs, data, drawings and other
records and written material prepared or compiled by the Employee or furnished
to the Employee during the Term shall be the sole and exclusive property of the
Company and none of such material shall be retained by the Employee upon
termination of his employment. Notwithstanding the foregoing, the Employee shall
be under no obligation to return public information.

c. No Solicitation. The Employee shall not, directly or indirectly, either
during the Term or for a period of one (1) year thereafter solicit, directly or
indirectly, the services of any person who was a full-time employee of the
Company, its subsidiaries, divisions, or affiliates, or otherwise induce such
employee to terminate or reduce employment, or solicit the business of any
person who was a client or customer of the Company, its subsidiaries, divisions,
or affiliates, in each case at any time during the past year of the Term. For
purposes of this Agreement, the term "person" shall include natural persons,
corporations, business trusts, associations, sole proprietorships,
unincorporated organizations, partnerships, joint ventures, limited liability
companies or partnerships, and governments, or any agencies, instrumentalities,
or political subdivisions thereof.

d. Non-Compete. The Employee shall not, directly or indirectly, either during
the Term or for a period of one (1) year thereafter engage in any Competitive
Business in West Virginia, Pennsylvania, Colorado, Utah, Wyoming, Michigan,
Ohio, Kentucky and Tennessee; provided, however, that the ownership of less than
five percent (5%) of the outstanding capital stock of a corporation whose shares
are traded on a national securities exchange or on the over-the-counter market
or the ownership shall not be deemed engaging any Competitive Business.
"Competitive Business" shall mean the oil and natural gas industry, including
oil and gas leasing, drilling, and other operations, syndication and marketing
of partnership or other investments related to oil and natural gas operations,
or any other business activities that are the same as or similar to the Company
concept as it exists on the Effective Date or on the Termination Date.

e. Remedies. Employee acknowledges and agrees that the Company's remedy at law
for a breach or a threatened breach of the provisions herein would be
inadequate, and in recognition of this fact, in the event of a breach or
threatened breach by Employee of any of the provisions of this Agreement, it is
agreed that the Company shall be entitled to equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available, without
posting bond or other security. Employee acknowledges that the granting of a
temporary injunction, a temporary restraining order or other permanent
injunction merely prohibiting Employee from engaging in any Business Activities
would not be an adequate remedy upon breach or threatened breach of this
Agreement, and consequently agrees upon any such breach or threatened breach to
the granting of injunctive relief prohibiting Employee from engaging in any
activities prohibited by this Agreement. No remedy herein conferred is intended
to be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to any other remedy given hereunder now or
hereinafter existing at law or in equity or by statute or otherwise.

7. Termination of the Agreement

a. Notice of Termination. Either the Employee or the Board may terminate this
Agreement at any time and in his or their sole discretion upon 30 days written
Notice of Termination to the other party. "Notice of Termination" shall mean a
written notice which shall indicate the specified termination provision in this
Agreement relied upon (Section 7.c., Section 7.d., Section 7.e., or Section
7.f.) and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Employee's employment under the
provision so indicated; provided, however, no such purported termination shall
be effective without such Notice of Termination; provided further, however, any
purported termination by the Company or by Employee shall be communicated by a
Notice of Termination to the other party hereto in accordance with Section 8
("Notices") of this Agreement.

b. Termination Date. The "Termination Date" shall mean the date specified in the
Notice of Termination. The Termination Date shall not be less than thirty (30)
days from the date such Notice of Termination is given; provided, however, that
if within fifteen (15) days after any Notice of Termination is given the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Date of Termination shall be the date
finally determined by either mutual written agreement of the parties or by the
final judgment, order or decree of a court of competent jurisdiction (the time
for appeal there from having expired and no appeal having been taken).

c. Termination by the Company for Just Cause.

i. The Company may terminate the Employee for "Just Cause" (as defined in
Section 7.c.ii), provided that the Company shall:

1. Give the Employee Notice of Termination as specified in Section 7.a., and

2. Pay the Employee his Base Salary through the Termination Date at the rate in
effect at the time the Notice of Termination is given plus any Bonus (only for
periods completed and accrued, but not paid), incentive, deferred, retirement or
other compensation, and provide any other benefits, which have been earned or
become payable as of the Termination Date, pursuant to the terms of this or any
other agreement, or compensation or benefit plan, but which have not yet been
paid or provided.

ii. For purposes of this Agreement "Just Cause" shall be a good faith
determination of the Board that the Employee:

1. Failed to substantially perform his duties with the Company (other than a
failure resulting from his incapacity due to physical or mental illness) after a
written demand for substantial performance has been delivered to him by the
Board, which demand specifically identifies the manner in which the Board
believes he has not substantially performed his duties;

2. Has engaged in conduct the consequences of which are materially adverse to
the Company, monetarily or otherwise;

3. Has pleaded guilty to or been convicted of a felony; or

4. Has materially breached the terms of this Agreement.

No act, or failure to act, on the Employee's part shall be grounds for
termination with Just Cause unless he has acted or failed to act with an absence
of good faith or without a reasonable belief that his action or failure to act
was in or at least not opposed to the best interests of the Company. The
Employee shall not be deemed to have been terminated with Just Cause unless
there shall have been delivered to the Employee a letter setting forth the
reasons for the Company's termination of the Employee for Just Cause and the
Employee has failed to cure such reason for termination within thirty (30) days
of the receipt of such notice.

d. Termination by the Company Without Just Cause or by the Employee for Good
Reason.

i. In the event the Company terminates this Agreement prior to its expiration
(including extensions as provided in Section1.b) for any reason other than for
Just Cause or the death or disability of the Employee, or if the Employee
terminates this Agreement for Good Reason (as defined in Section 7.d.ii.), the
Company shall:

1. Pay to the Employee within 30 days after the Termination Date an amount (the
"Severance Payment") equal to three times the sum of: a) the Employee's highest
Base Salary during the previous two years of employment immediately preceding
the Termination Date, plus b) the highest Bonus paid to the Employee during the
same two year period,

2. Pay to the Employee any unpaid expense reimbursement upon presentation by the
Employee of an accounting of such expenses in accordance with normal Company
practices,

3. Immediately vest any unvested Company stock options or restricted stock,

4. The Employee will be entitled to receive the Retirement Payment specified in
Section 4.c. for the full year in which the termination occurred, as well that
earned in all previous years, with payments commencing in January of the year
following the Termination Date,

5. Pay any deferred income or retirement payment or other benefit payments due
under this or any other agreements or plans, provided such payments may be made
under the schedule originally contemplated in the agreement under which they
were granted, or in full without discount within 60 days of the Termination Date
at the discretion of the Company,

6. Make any other payments or provide any benefits earned under this or any
other employment agreement or plan,

7. Continue coverage of the Employee under the Company's group health plans at
the Company's cost for a period equal to the lesser of 18 months or such period
as the Employee is receiving COBRA health continuation coverage from the
Company.

ii. "Good Reason" shall mean the occurrence of any of the following events
without Employee's prior express written consent:

1. The Employee is assigned any duties materially and adversely inconsistent
with his position, duties, responsibilities and status with the Company as in
effect at the Effective Date or as may be assigned to the Employee pursuant to
Section 3 of this Agreement;

2. The title or offices in effect as of the date of this Agreement or as the
Employee may be appointed to or elected to in accordance with Section 3 are
materially and adversely changed;

3. There is a Change of Control of the Company as defined in Section 7.d.iii
below;

4. There is a reduction in the Base Salary (as such Base Salary shall have been
increased from time to time) payable to the Employee pursuant to Section 4 of
this Agreement;

5. The Company fails to continue in effect any material employee benefit plan
(including any medical, hospitalization, life insurance or disability benefit
plan in which Employee participates), or any material fringe benefit or
perquisite enjoyed by him unless either an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to the
failure to continue such plan or the Employee is not materially and adversely
damaged, or the failure by the Company to continue Employee's participation
therein, or any action by the Company which would directly or indirectly
materially reduce his participation therein or reward opportunities thereunder,
or the failure by the Company to provide him with the benefits to which he is
entitled under this Agreement; provided, however, that Employee continues to
meet all eligibility requirements thereof;

6. The Company requires or attempts to require the Employee to be based anywhere
outside of Bridgeport, West Virginia, except reasonably required travel in
connection with the Company's business;

7. The Company fails to obtain a satisfactory agreement from any successor or
assign of the Company to assume and agree to perform this Agreement, as
contemplated in Section 10 (Successors) hereof;

8. Any material breach by the Company of any material provision of this
Agreement; or

9. Any purported Termination of the Employee's employment by the Company for
Just Cause that does not comply with the terms of Sections 7.c.ii (Definition of
Just Cause) of this Agreement.

iii. "Change of Control" shall mean:

1. The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of twenty percent (20%) or
more of either (A) the then-outstanding shares of common stock of the Company
(the "Outstanding Company Common Stock") or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities");
provided, however, that for purposes of this subsection (1), the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (D) any
acquisition by a lender to the Company pursuant to a debt restructuring of the
Company, or (E) any acquisition by any corporation pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (3) of this Section.

2. Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

3. Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of, respectively, the then-outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company's assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, twenty percent (20%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination, or the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Business Combination and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

4. Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

e. Termination in the Event of Death or Disability. This Agreement may be
terminated by the Company in the event of the death or Disability (as
hereinafter defined) of the Employee upon proper notification to the Employee
(or his estate in the event of his death), provided the Company shall pay to the
Employee (or to the estate of the Employee in the event of termination due to
the death of the Employee) the compensation and other benefits described in
Section 4. of this Agreement, except for the Bonus or incentive compensation,
which would have been earned for (6) months after the Termination Date. The
benefits provided under this Section shall be no less favorable to Employee in
terms of amounts, deductibles and costs to him, if any, than such benefits
provided by the Company to him and shall not be interpreted so as to limit any
benefits to which Employee, as a terminated employee of the Company, or his
family may be entitled under the Company's life insurance, medical,
hospitalization or disability plans following his Termination Date or under
applicable law, and any other benefits or payments earned by the employee under
this or any other agreement or plan. "Disability" shall mean being eligible to
receive a disability benefit under the Federal Social Security Act.

f. Termination by the Employee for other than Good Reason. The Employee may
terminate this Agreement for other than Good Reason upon proper notification as
provided in Section 7.a. In such event the Company shall pay to the Employee:

i. The compensation provided in Section 4 at the rate in effect at the time the
Notice of Termination. The Base Salary, Bonus and incremental Retirement Payment
shall be prorated for the portion of the year that the Employee is employed by
the Company; provided, however, that if the Employee's termination occurs prior
to March 31 of the year the Employee shall not be entitled to a prorated Bonus
for the year;

ii. Any incentive, deferred or other compensation which has been earned or has
become payable pursuant to the terms of this or any other agreement or
compensation or benefit plan as of the Termination Date, but which has not yet
been paid, provided such payments may be made under the schedule originally
contemplated in the agreement under which they were granted or in full without
discount within 60 days of the Termination Date at the discretion of the
Company;

iii. Any unpaid expense reimbursement upon presentation by the Employee of an
accounting of such expenses in accordance with normal Company practices; and

iv. Any other payments for benefits earned under this or any other employment
agreement or plan.

8. Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, or by expedited (overnight)
courier with established national reputation, shipping prepaid or billed to
sender, in either case addressed to the respective addresses last given by each
party to the other (provided that all notices to the Company shall be directed
to the attention of the Secretary of the Company ) or to such other address as
either party may have furnished to the other in writing in accordance herewith.
All notices and communication shall be deemed to have been received on the date
of delivery thereof, or on the second day after deposit thereof with an
expedited courier service, except that notice of change of address shall be
effective only upon receipt.

Company at: Petroleum Development Corporation

P.O. Box 26

103 E. Main Street

Bridgeport, WV 26330

Employee at: Dale G. Rettinger

116 Cherry Tree Lane

Addison, PA 15411

9. Life Insurance. The Company may, at any time after the execution of this
Agreement, maintain any outstanding life insurance policies and apply for and
procure as owner and for its own benefit new life insurance on Employee, in such
amounts and in such form or forms as the Company may determine. Employee shall,
at the request of the Company, submit to such medical examinations, supply such
information, and execute such documents as may be required by the insurance
company or companies to whom the Company has applied for such insurance.
Employee hereby represents that to his knowledge he is in excellent physical and
mental condition.

10. Successors. This Agreement shall be binding on the Company and any successor
to any of its businesses or assets. Without limiting the effect of the prior
sentence, the Company shall use its best efforts to require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. As used in this Agreement,
"Company" shall mean the Company as hereinbefore defined and any successor or
assign to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement or which is otherwise obligated under this Agreement by
the first sentence of this Section, entitled Successors, by operation of law or
otherwise.

11. Binding Effect. This Agreement shall inure to the benefit of and be
enforceable by Employee's personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Employee should die while any amounts would still be payable to him hereunder if
he had continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to Employee's
estate.

12. Modification and Waiver. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Employee and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

13. Headings. Headings used in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.

14. Waiver of Breach. The waiver of either the Company or Employee of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any subsequent breach by either the Company or Employee.

15. Amendments. No amendments or variations of the terms and conditions of this
Agreement shall be valid unless the same is in writing and signed by all of the
parties hereto.

16. Survival of Obligations. The provisions of Section 5.e. and Section 6 of
this Agreement shall continue to be binding upon the Employee and Company in
accordance with their terms, notwithstanding the termination of the Employee's
employment with the Company for any reason or the expiration of this Agreement.

17. Severability. The invalidity or unenforceability of any provision of this
Agreement, whether in whole or in part, shall not in any way affect the validity
and/or enforceability of any other provision contained herein. Any invalid or
unenforceable provision shall be deemed severable to the extent of any such
invalidity or unenforceability. It is expressly understood and agreed that while
the Company and Employee consider the restrictions contained in this Agreement
reasonable for the purpose of preserving for the Company the good will, other
proprietary rights and intangible business value of the Company, if a final
judicial determination is made by a court having jurisdiction that the time or
territory or any other restriction contained in this Agreement is an
unreasonable or otherwise unenforceable restriction against Employee, the
provisions of such clause shall not be rendered void but shall be deemed amended
to apply as to maximum time and territory and to such other extent as such court
may judicially determine or indicate to be reasonable.

18. Governing Law. This Agreement shall be construed and enforced pursuant to
the laws of the State of West Virginia.

19. Arbitration. Any controversy or claim arising out of or relating to this
Agreement or any transactions provided for herein, or the breach thereof, other
than a claim for injunctive relief, shall be settled by arbitration in
accordance with the commercial Arbitration Rules of the American Arbitration
Association (the "Rules") in effect at the time demand for arbitration is made
by any party. The evidentiary and procedural rules in such proceedings shall be
kept to the minimum level of formality that is consistent with the Rules. The
Company shall name one arbitrator, Employee shall name a second and the two
arbitrators so chosen shall name a neutral, third arbitrator, who shall serve as
the sole arbitrator of the controversy or claim. The third arbitrator shall be
experienced in the matters in dispute. In the event that the third and sole
arbitrator is not agreed upon, the American Arbitration Association shall name
him or her. Arbitration shall occur in Bridgeport, West Virginia, or such other
location agreed to by the Company and Employee. The award made by the third
arbitrator shall be final and binding, and judgment may be entered in any court
of law having competent jurisdiction. The award is subject to confirmation,
modification, correction, or vacation only as explicitly provided in Title 9 of
the United States Code. The prevailing party shall be entitled to an award of
pre- and post-award interest as well as reasonable attorneys' fees incurred in
connection with the arbitration and any judicial proceedings related thereto.

20. Executive Officer Status. Employee acknowledges that he may be deemed to be
an "executive officer" of the Company for purposes of the Securities Act of
1993, as amended (the "1933 Act"), and the Securities Exchange Act of 1934, as
amended (the "1934 Act") and, if so, he shall comply in all respects with all
the rules and regulations under the 1933 Act and the 1934 Act applicable to him
in a timely and non-delinquent manner. In order to assist the Company in
complying with its obligations under the 1933 Act and 1934 Act, Employee shall
provide to the Company such information about Employee as the Company shall
reasonably request including, but not limited to, information relating to
personal history and stockholdings. Employee shall immediately report to the
General Counsel of the Company or other designated officer of the Company all
changes in beneficial ownership of any shares of the Company Common Stock deemed
to be beneficially owned by Employee and/or any members of Employee's immediate
family.

21. Pronouns. All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine, neuter, singular, or plural, as the identity of the
person or entity may require. As used in this Agreement: (1) words of the
masculine gender shall mean and include corresponding neuter words or words of
the feminine gender, (2) words in the singular shall mean and include the plural
and vice versa, and (3) the word "may" gives sole discretion without any
obligation to take any action.

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute but one document.

23. Exhibits. Any Exhibits attached hereto are incorporated herein by reference
and are an integral part of this Agreement.

IN WITNESS WHEREOF, the Company and the Employee have duly executed this
Employment Agreement as of the date first above written.

 

Company Executive

Petroleum Development Corporation

 

 

By: /s/ Jeffrey C. Swoveland /s/ Dale G. Rettinger

Jeffrey C. Swoveland Dale G. Rettinger

Position: Chairman of the Compensation

Committee

 